ACCEPTED
                                                                                                   06-15-00106-CV
                                                                                        SIXTH COURT OF APPEALS
                                                                                              TEXARKANA, TEXAS
                                                                                            12/23/2015 10:03:36 AM
                                                                                                  DEBBIE AUTREY
                                                                                                            CLERK

                                       CAUSE NO. 15-0626

 JAN ROGERS FREEMAN,                            §      IN THE 71st DISTRICT COURT
                                                                                FILED IN
 INDIVIDUALLY and as                            §                        6th COURT OF APPEALS
 REPRESENTATIVE OF THE ESTATE                   §                          TEXARKANA, TEXAS
 OF MICHAEL NEAL FREEMAN;                       §                       12/23/2015 10:03:36 AM
 JENNIFER PAIGE SCOGGINS;                       §                            DEBBIE AUTREY
 LAURIE LYNN CAVES; and ASHLEY                  §                                Clerk
 MICHELLE KIRKLAND                              §
                  Plaintiffs,                   §
                                                §
 VS.                                            §      OF
                                                §
 JI SPECIALTY SERVICES, INC.,                   §
 YORK RISK SERVICES GROUP, INC.,                §
 AND DIANA MALDONADO                            §
                  Defendants                    §      HARRISON COUNTY, TEXAS


                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Pursuant to the Texas Rules of Appellate Procedure, Plaintiff Jan Rogers Freeman files

her Notice of Appeal and would show the Court as follows:

       1.     Plaintiff gives notice of her appeal from Cause Number 15-0626 in the 71st

District Court in and for Harrison County, Texas. The case is styled: Jan Rogers Freeman,

Individually and as Representative of the Estate of Michael Neal Freeman; Jennifer Paige

Scoggins; Laurie Lynn Caves; and Ashley Michelle Kirkland vs. JI Specialty Services, Inc.,

York Risk Services Group, Inc., and Diana Maldonado.

       2.     Plaintiff desires to appeal from the Final Judgment signed by this Court on

November 24th, 2015.

       3.     This appeal is taken to the Sixth Court of Appeals in Texarkana, Texas.

       4.     This notice is being filed by Plaintiff, Jan Rogers Freeman, individually and as

Representative of the Estate of Michael Neal Freeman; by Michael Neal Freeman; by Jennifer
Paige Scoggins; by Laurie Lynn Caves; and by Ashley Michelle Kirkland by and through their

counsel of record.

                                            Respectfully submitted,


                                            LAW OFFICES OF JOHN GIBSON
                                            P.O. BOX 2218
                                            LUBBOCK, TX 79408-2218
                                            TEL: (806) 763-2020
                                            FAX: (888) 979-6613


                                            /s/ John E. Gibson
                                            JOHN E. GIBSON
                                            State Bar No. 00795373
                                            johngibson@gibsonfirm.com

                                            TIA WILSON
                                            State Bar No. 24053944
                                            tiawilson@gibsonfirm.com


                                            ATTORNEYS FOR PLAINTIFFS


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Notice of Appeal has been forwarded
to all counsel in accordance with the Texas Rules of Civil Procedure on this the 23rd day of
December, 2015.

BY FACSIMILE TRANSMISSION: (214) 698- 1101
Ms. Susan Schwartz & Ms. Valeri C. Williams
Wilson Elser Moskowitz Edelman & Dicker LLP
901 Main Street, Suite #4800
Dallas, Texas 75202


                                            /s/ John E. Gibson
                                            John E. Gibson